BY-LAWS of Pacer Funds Trust (a Delaware Statutory Trust) Effective August 12, 2014 TABLE OF CONTENTS BY-LAWS Page ARTICLE I Introduction 1 Section 1. Declaration of Trust 1 Section 2. Definitions 1 ARTICLE II Offices 1 Section 1. Principal Office 1 Section 2. Delaware Office 1 Section 3. Other Offices 1 ARTICLE III Meetings of Shareholders 1 Section 1. Place of Meetings 1 Section 2. Call of Meetings 2 Section 3. Notice of Meetings of Shareholders 2 Section 4. Manner of Giving Notice; Affidavit of Notice 2 Section 5. Conduct of Meetings of Shareholders 3 Section 6. Adjourned Meeting; Notice 3 Section 7. Voting 3 Section 8. Waiver of Notice; Consent of Absent Shareholders 3 Section 9. Shareholder Action by Written Consent Without a Meeting 4 Section 10. Record Date for Shareholder Notice, Voting and Giving Consents 4 Section 11. Proxies 5 Section 12. Inspectors of Election 6 ARTICLE IV Trustees 6 Section 1. Powers 6 Section 2. Number of Trustees 6 Section 3. Vacancies 6 Section 4. Retirement of Trustees 6 Section 5. Place of Meetings and Meetings by Telephone 7 Section 6. Regular Meetings 7 Section 7. Special Meetings 7 Section 8. Quorum 7 Section 9. Waiver of Notice 7 Section 10. Adjournment 8 Section 11. Notice of Adjournment 8 Section 12. Action Without a Meeting 8 Section 13. Fees and Compensation of Trustees 8 Section 14. Delegation of Power to Other Trustees 8 ARTICLE V Committees 8 i TABLE OF CONTENTS (continued) Page Section 1. Committees of Trustees 8 Section 2. Proceedings and Quorum 9 Section 3. Compensation of Committee Members 9 ARTICLE VI Officers 9 Section 1. Officers 9 Section 2. Election of Officers 9 Section 3. Subordinate Officers 9 Section 4. Removal and Resignation of Officers 9 Section 5. Vacancies in Offices 10 Section 6. Chairman 10 Section 7. President 10 Section 8. Vice Presidents 10 Section 9. Secretary 10 Section 10. Treasurer 11 Section 11. Chief Compliance Officer 11 ARTICLE VII Inspection of Records and Reports 11 Section 1. Inspection by Shareholders 11 Section 2. Inspection by Trustees 11 Section 3. Financial Statements 11 ARTICLE VIII General Matters 12 Section 1. Checks, Drafts, Evidence of Indebtedness 12 Section 2. Contracts and Instruments; How Executed 12 Section 3. Fiscal Year 12 Section 4. Seal 12 Section 5. Writings 12 Section 6. Severability 12 Section 7. Headings 12 ARTICLE IX
